                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


    NICHOLAS K. VIEIRA,                              Case No. 18-cv-05431-VC
                 Plaintiff,
                                                     ORDER DENYING MOTION FOR
          v.                                         NEW TRIAL
    COUNTY OF SACRAMENTO, et al.,                    Re: Dkt. No. 152
                 Defendants.



       Following a jury trial, the Court entered final judgment on March 4, 2020. See Dkt. No.

141. Vieira filed a motion for a new trial on April 2, 2020, or 29 days after entry of judgment.

Under the federal rules, a motion for a new trial “must be filed no later than 28 days after the

entry of judgment.” Fed. R. Civ. P. 59(b). The Court cannot extend this deadline—not even for

good cause. Fed. R. Civ. P. 6(b)(2). Thus, the motion for a new trial is denied as untimely.1

       IT IS SO ORDERED.

Dated: April 9, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




1
  The Ninth Circuit has labeled this deadline jurisdictional. See Tillman v. Ass’n of Apartment
Owners of Ewa Apartments, 234 F.3d 1087, 1089 (9th Cir. 2000). Recent precedent strongly
indicates that Rule 59(b) merely prescribes a claims-processing rule and does not implicate
jurisdiction. Hamer v. Neighborhood Services of Chicago, 138 S. Ct. 13, 20 (2017). Here,
however, that distinction makes no difference because Zalec timely raised the deadline. Dkt. No.
156; see Manrique v. United States, 137 S. Ct. 1266, 1271–72 (2017). The text of Rules 6(b)(2)
and 59(b) leaves no room for equitable tolling. Nutraceutical Corp. v. Lambert, 139 S. Ct. 710,
714 (2019).
